DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 – related to Korean Application 10-2019-0112647 filed 09/11/2019

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 1, the only independent claim) an automated teller machine comprising an input-output unit which includes: inlets in which a banknote accommodation space is formed so that a banknote to be input or withdrawn is loaded therein and through which external wind is introduced; a movement path through which the wind that is introduced through the inlet passes; and outlets through which the wind that passes through the movement path is discharged to an upper surface of the loaded banknote so that the banknote accommodated in the banknote accommodation space is maintained in a loaded state without being blown away.

The examiner found nothing in the prior art is which wind in channeled in the manner recited in claim 1. 
Several pieces of prior art such as Burke et al. (US 2020/0074815), Day (US 2019/0304262) and Morello et al. (US 3,880,320) teach a protected pocket for not dispensing and receiving that provides protection from the wind.
In US 2008/0142583 to Yokoi et al. and US 4,980,543 to Hara et al., bills are clamped strongly during dispensing to prevent dispersal in a strong wind.
Moon et al. (US 2009/0101467) teaches a guide for notes to help hold them in the case of strong wind.
None of these references comes particularly close to teaching the claimed invention.

The examiner notes that parent application KR10-2019-0112647 filed in Korea on 9/11/2019, was allowed because no similar prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876